Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “storing . . . system” on line 6-34 is unclear and confusing, as such indefinite. For example,  it is unclear what the “copy” on line 4, “a type identifier” on line 7, “lists” on line 6, “wallets” on line 8 and “data” on lines 18-19 are, where they come from, and how the identifier can be “generated” on line 10 since no generating means is recited in this claim. The recitation “a first digital wallet” on lines 13 and 15, and “at least one node” on line 23  is confusing because it is unclear if this is additional “wallet ” and “node” or a further recitation of the previously claimed “wallets” on line 8 and “nodes” on line 3. Also,  how the recitation “ storing .  . system” on lines 6-34 is read on the preferred embodiment. Insofar as understood, no such “storing, receiving, adding, identifying, generating and verifying are seen on the drawings. The same is true for claim 15.
	In claim 2, the recitation “wherein . . . Miner” on lines 1-5 is unclear, as such indefinite. For example, the recitation “the number”, “the transaction type” and the Consensus” lacks clear antecedent basis, what the “equation” is and how the transactions can be “evaluated” via the equation since no evaluating means is recited in this claim The same is true for claims 3-14 and 16-20.

Allowable Subject Matter
          Claims 1-20 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose the steps of  “storing, receiving, adding, identifying, generating and verifying” as combined in claims 1 and 15.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842